DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 3 December 2020.
This office action is made Final.
Claims 1, 19, and 20 have been amended.
The 103 art rejections of Claims 1-21 have been withdrawn as necessitated by the amendment.
Claims 1-5, and 7-22 are pending.  Claims 1, and 19-20 are independent claims.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gershom (US PGPub 20160179769, pub. 6/23/2016, filed 5/6/2015), which was disclosed in the IDS filed on 11/09/2018.
As per independent Claim 1, Gershom teaches a system comprising (Abstract, discloses a website-generating system): 
one or more processors (Gershom, paragraphs [0045], discloses the system executed on a computer device); and
one or more computer-readable media, wherein the one or more computer-readable media contain instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (paragraphs [0006]-[0007], [0045], discloses the system executed on the computer device comprising, which is similar or equivalent to one or more computer-readable media, wherein the one or more computer-readable media contain instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising):
automatically generating a webpage based on a set of user content by obtaining the user content and then categorizing the user content categorized based on one or more classifications (paragraphs [0043]-[0054], [0083]-[0085], discloses automatically creating content of the website based on the user content/data and information (paragraphs [0044], [0054], [0083]-[0085]). Furthermore, 0084 discloses content is imported from a social media account. This is obtaining user content. 0084 discloses determining which is similar or equivalent to automatically generating a webpage based on a set of user content by obtaining the user content and then categorizing the user content categorized based on one or more classifications);
automatically generating a plurality of domain name suggestions based on the set of user content ( paragraphs [0053]-[0064], discloses automatically generating a series of domain name suggestions based on user content/data and information (paragraph [00054]), which is similar or equivalent to automatically generating a plurality of domain name suggestions based on the set of user content);
transmitting a domain name lookup request based on the plurality of domain name suggestions (paragraph [0067], discloses checking the domain name suggestions for availability against a conventional WhoIs query site, which is similar or equivalent to transmitting a domain name lookup request based on the plurality of domain name suggestions (see (*) below for Examiner’s interpretation));
determining a plurality of available domain name suggestions based on a response to the domain name lookup request (paragraph [0067], discloses checking the domain name suggestions for availability against a conventional WhoIs query site, and unavailable domains are filtered out from the domain name suggestions list, leaving only available domains to be displayed to the user, which is similar or equivalent to determining a plurality of available domain name suggestions based on a response to the domain name lookup request (see (*) below for Examiner’s interpretation));
receiving a request for a generated webpage corresponding to the webpage (paragraph [0052]-[0054], [0067], [0076], [0080], discloses receiving a request for the created website (paragraphs [0052]-[0053], [0080]), which is similar or equivalent to receiving a request for a generated webpage corresponding to the webpage); and 
providing the generated webpage and the plurality of available domain name suggestions based on the request (paragraphs [0052]-[0054], [0067], [0076], [0080], discloses providing the created the website (paragraph [0052]-[0053], [0080]) and the available domain name suggestions to the user (paragraph [0067]), which is similar or equivalent to providing the generated webpage and the plurality of available domain name suggestions based on the request
receiving, from a user associated with the set of user content, a request to change the set of user content, the request to change indicating content from the set of user content to be modified (paragraphs [0014], [0040], [0077], [0085], discloses receiving a user request to edit content of the website, which is similar or equivalent to receiving, from a user associated with the set of user content, a request to change the set of user content, the request to change indicating content from the set of user content to be modified); and
updating the generated webpage based on the request (Gershom, paragraphs [0014], [0040], [0077], [0085], discloses editing the generated website based on the request).
 (*) According to Applicant’s Specification, paragraph [0081], “Once the domain name suggestions have been generated, in some embodiments, a domain name lookup request based on the domain name suggestions can be transmitted to one or more domain name registrars, registries, and/or resellers to determine availability (e.g., to the registrar 140). Once a response is received to the domain name lookup request, in some implementations, domain name suggestions that are not available can be removed from a list of domain name suggestions”.  Therefore, Examiner interprets “a domain name lookup request” as “checking domain name suggestions for availability” as Gershom suggested in paragraph [0067],

As per dependent Claim 2, the rejection of Claim 1 is incorporated and furthermore Gershom teaches:
automatically generating the webpage based on the set of user content comprises automatically generating a plurality of webpages (Gershom, paragraphs [0043]-[0054], [0076], [0083]-[0084], discloses automatically creating content of the website based on the user content/data and information (paragraphs [0044], [0054], [0083]-[0084]) comprises automatically creating webpages (paragraph [0076]), which is similar or equivalent to automatically generating the webpage based on the set of user content comprises automatically generating a plurality of webpages); and
the plurality of webpages comprises a homepage and a webpage (Gershom, paragraphs [0043]-[0054], [0076], [0083]-[0084], discloses the content of the website comprises webpages (paragraph [0076]) which means including a homepage corresponding to the user content/data and information, which is similar or equivalent to the plurality of webpages comprises a homepage and a webpage).
As per dependent Claim 3, the rejection of Claim 1 is incorporated and furthermore Gershom teaches the operations further comprising:
receiving a selection of an available domain name suggestion of the plurality of available domain name suggestions (Gershom, paragraph [0067], discloses receiving a user selection of an available suggested domain from the available domain name suggestions, which is similar or equivalent to receiving a selection of an available domain name suggestion of the plurality of available domain name suggestions); and
transmitting a domain name registration request comprising the available domain name suggestion that was selected (Gershom, paragraph [0067], discloses if an available suggested domain is selected by the user, the domain progresses to an ICANN accredited registrar for registration, which is similar or equivalent to transmitting a domain name registration request comprising the available domain name suggestion that was selected).
As per dependent Claim 4, the rejection of Claim 3 is incorporated and furthermore Gershom teaches the operations further comprising:
initiating hosting of a website by storing the webpage and requesting an Internet Protocol (IP) address for the website, wherein the domain name registration request further comprises the IP address for the website (Gershom, paragraphs [0067]-[0076], discloses uploading the saved content/webpages to the hosting server and requesting a domain name for the website, where the domain name registration request further comprises the appropriate Name Servers for the website (paragraph [0070]), which is similar or equivalent to initiating hosting of a website by storing the webpage and requesting an Internet Protocol (IP) address for the website, wherein the domain name registration request further comprises the IP address for the website).
As per dependent Claim 5, the rejection of Claim 1 is incorporated and furthermore Gershom teaches the operations further comprising:
receiving, from a website server, an indication of a change to the set of user content (Gershom, paragraph [0084], discloses receiving, from a social network, an indication of a change to the user content/data, which is similar or equivalent to receiving, from a website server, an indication of a change to the set of user content); and
updating the webpage based on the indication of the change (Gershom, paragraph [0084], discloses updating the website based on the indication of the change, which is similar or equivalent to updating the webpage based on the indication of the change).
As per dependent Claim 7, the rejection of Claim 5 is incorporated and furthermore Gershom teaches wherein the website server corresponds to a social networking website (Gershom, paragraphs [0043], [0047], [0051]-[0052], discloses the social network corresponds to a social network site (paragraph [0043]), which is similar or equivalent to the website server corresponds to a social networking website).
As per dependent Claim 8, the rejection of Claim 1 is incorporated and furthermore Gershom teaches wherein the set of user content comprises one or more of textual information, images, or videos (Gershom, paragraphs [0041], [0052], discloses the user content/data comprises photos, video, text entries, affiliations, personal contact information, posts, and preferences, which is similar or equivalent to the set of user content comprises one or more of textual information, images, or videos).
As per dependent Claim 9, the rejection of Claim 1 is incorporated and furthermore Gershom teaches:
 the operations further comprising determining a user type based on the set of user content (Gershom, paragraphs [0044], [0054], [0083]-[0084]), disclose the , 
wherein the user type is at least one of an individual or an entity (Gershom, paragraphs [0011], [0044], [0054], disclose the user identity is an individual or an entity, which is similar or equivalent to the user type is at least one of an individual or an entity).
As per dependent Claim 10, the rejection of Claim 9 is incorporated and furthermore Gershom teaches wherein the entity is one or more of an educational entity, a business, a company, a group, an institute, a community, a brand, a website, a blog, a product, an area of interest, a hobby, an occupation, or a public figure (Gershom, paragraphs [0011], [0044], [0054], [0057], [0083], discloses the entity is a business entity (paragraphs [0011], [0057]), an affiliate, partner corporation/group or other organization (paragraphs [0044], [0083]), which is similar or equivalent to the entity is one or more of an educational entity, a business, a company, a group, an institute, a community, a brand, a website, a blog, a product, an area of interest, a hobby, an occupation, or a public figure).
As per dependent Claim 11, the rejection of Claim 9 is incorporated and furthermore Gershom teaches wherein automatically generating the webpage comprises:
determining a website template based on the user type (Gershom, paragraphs [0040]-[0044]-[0052], discloses determining a website template based on the user identity (paragraphs [0044]), which is similar or equivalent to determining a website template based on the user type).
As per dependent Claim 12, the rejection of Claim 1 is incorporated and furthermore Gershom teaches wherein automatically generating the webpage comprises determining a website template based on the set of user content (Gershom, paragraphs [0040]-[0044], discloses automatically creating the website comprises determining a website template based on the user content/data and information (paragraphs [0044]), which is similar or equivalent to automatically generating the webpage comprises determining a website template based on the set of user content).
As per dependent Claim 13, the rejection of Claim 1 is incorporated and furthermore Gershom teaches wherein automatically generating the plurality of domain name suggestions based on the set of user content comprises:
extracting keywords from metadata corresponding to one or more of images or videos in the set of user content (Gershom, paragraphs [0067], [0079], [0081], discloses pulling/extracting keywords/key characteristics within the content of the website (paragraph [0067], [0079]) from the meta tags employed in the script of the created website (paragraph [0081]), which is similar or equivalent to extracting keywords from metadata corresponding to one or more of images or videos in the set of user content); and
generating the plurality of domain name suggestions using the keywords (Gershom, paragraphs [0054], [0065], [0067], [0079], discloses generating the domain name suggestions using the keywords/ key characteristics (paragraphs [0067], [0079]), which is similar or equivalent to generating the plurality of domain name suggestions using the keywords).
As per dependent Claim 14, the rejection of Claim 1 is incorporated and furthermore Gershom teaches wherein the generated webpage comprises one or more of the webpage, a mockup webpage corresponding to the webpage, or a homepage (Gershom, paragraphs [0043]-[0054], [0076], [0083]-[0084], discloses the content of the generated website comprises webpages (paragraph [0076]) which means including a homepage, which is similar or equivalent to the generated webpage comprises one or more of the webpage, a mockup webpage corresponding to the webpage, or a homepage).
As per dependent Claim 15, the rejection of Claim 1 is incorporated and furthermore Gershom teaches wherein the generated webpage comprises the plurality of available domain name suggestions (Gershom, paragraphs [0054], [0065], [0067], discloses the created website comprises the available domain name suggestions, which is similar or equivalent to the generated webpage comprises the plurality of available domain name suggestions).
As per dependent Claim 16, the rejection of Claim 1 is incorporated and furthermore Gershom teaches wherein the operations further comprise:
separating the set of user content into a plurality of sets of user content, the separating comprising generating interest clusters based on the set of user content (Gershom, paragraphs [0043]-[0054], [0066], [0083]-[0084], discloses pulling user content/data from the social network site with different types such as photos, video, text entries, affiliations, personal contact information, posts, and preferences (paragraphs [0052]) comprises data pertaining to the user’s interests and activities retrieved from the social network which is similar or equivalent to separating the set of user content into a plurality of sets of user content, the separating comprising generating interest clusters based on the set of user content); and
wherein the interest clusters comprise pointers to corresponding content associated with the interest clusters (Gershom, paragraphs [0043]-[0054], [0066], [0083]-[0084], discloses data pertaining to the user’s interests and activities retrieved from the social network (paragraph [0066]), which is similar or equivalent to the interest clusters comprise pointers to corresponding content associated with the interest clusters).
As per dependent Claim 17, the rejection of Claim 16 is incorporated and furthermore Gershom teaches wherein automatically generating the plurality of domain name suggestions based on the set of user content comprises automatically generating the plurality of domain name suggestions based on keywords associated with the interest clusters or determined during generation of the interest clusters (Gershom, paragraphs [0053]-[0067], disclose automatically generating the series of domain name suggestions (paragraph [0054]) based on keywords within the user content/data and information corresponding to data pertained from the user’s interests and activities retrieved from the social network (paragraphs [0066]-[0067]), which is similar or equivalent to automatically generating the plurality of domain name suggestions based on the set of user content comprises automatically generating the plurality of domain name suggestions based on keywords associated with the interest clusters or determined during generation of the interest clusters).
As per dependent Claim 18, the rejection of Claim 17 is incorporated and furthermore Gershom teaches the operations further comprising receiving a selection of an available domain name suggestion of the plurality of available domain name suggestions, wherein automatically generating the webpage based on the set of user content comprises automatically generating the webpage based on the selection of the available domain name suggestion and the webpage is generated using content that corresponds to an interest cluster used to generate the available domain name suggestion that was selected (Gershom, paragraphs [0044], [0053]-[0067], disclose receiving a user selection of an available suggested domain from the available domain name suggestions (paragraph [0067]), where automatically creating the website (paragraph [0044]) based on the user selection of the available suggested domain and the website is created using content that corresponds to data pertained from the user’s interests and activities retrieved from the social network (paragraphs [0066]-[0067]) used to generate the available suggested domain that was selected (paragraph [0067]), which is similar or equivalent to receiving a selection of an available domain name suggestion of the plurality of available domain name suggestions, wherein automatically generating the webpage based on the set of user content comprises automatically generating the webpage based on the selection of the available domain name suggestion and the webpage is generated using content that corresponds to an interest cluster used to generate the available domain name suggestion that was selected).
As per independent Claim 19, this is a method which is corresponding to the system Claim 1.  Therefore, it is rationally rejected for the same reason as the system Claim 1.
As per independent Claim 20, this is a non-transitory computer readable storage medium which is corresponding to the system Claim 1.  Therefore, it is rationally rejected for the same reason as the system Claim 1. Furthermore, Gershom teaches:
automatically generate a webpage based on a set of user content by obtaining the user content and then categorizing the user content categorized based on one or more classifications defined according to the determined user type (It is noted that the term “user type” is not defined in the claim limitation.  In addition, the claim does not indicate in any way how the “user type” is determined either. Therefore, the broadest reasonable interpretation is applied. Therefore, paragraphs [0043]-[0054], [0083]-[0085], discloses automatically creating content of the website based on the user content/data and information (paragraphs [0044], [0054], [0083]-[0085]). Furthermore, 0052 discloses that the user is able to select which social media network content should be obtained/imported from. The user is able to limit which content from each social media network is imported/obtained also. This is a form determining a user type. Furthermore, 0084 discloses content is imported from a social media account. 0052 discloses the content is only obtained from the selected social media account. Thus, 0052 and 0084 discloses content is imported from the user selected/approved social media  This is a form of obtaining the user content and categorizing the content based on one or more classifications according to a determined user type, which is similar or equivalent to automatically generating a webpage based on a set of user content by obtaining the user content and then categorizing the user content categorized based on one or more classifications according to a determined user type);

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gershom in further view of Blinn (US Publication No. 20160057100).
As per dependent Claim 21, the rejection of Claim 1 is incorporated and furthermore Gershom does not specifically teach wherein the request to change the set of user content further indicates one or more of: 
However, Blinn teaches: 
a change to a security setting of the generated webpage or a change to a read or a write permission of the webpage (Blinn, Abstract, paragraphs [0025]-[0026], [0035]-[0037], [0040], [0067], Table 3, disclose a system for creating custom domain name links creating and posting content or edit content to a blog comprising receiving receive a request to edit content (paragraph [0036]) and modify custom domain name map records (security setting) (paragraph [0067], Table 3) of the generated website, which is similar or equivalent to a change to a security setting of the generated webpage or a change to a read or a write permission of the webpage).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having a change to a security setting of the generated webpage or a change to a read or a write permission of the webpage as suggested by Blinn into Gershom and Ansel’s systems because all these systems relate to creating a domain name for a website.  The combination would modify Gershom and Ansel’s systems to reduce a number of domains that must be remembered and recalled by the user and also enables the user's domain name to operate as a vanity or custom domain name, and allow the domain name to be used to reference services hosted by many different companies for many different purposes as Blinn suggested in paragraph [0029].

Claim 22 remains rejected under 35 U.S.C. 103 as being unpatentable over Gershom in further view of Ansel (US Publication No. 20140149845)
As per dependent Claim 22, the rejection of Claim 1 is incorporated and furthermore the cited art not specifically teaches wherein the one or more classifications are determined by one or more neural networks. However, Ansel, paragraphs [0055], [0059]-[0060], disclose the content is classified by the web server according to the content framework parameters (paragraph [0055]). Furthermore, the Examiner further provides Paragraph 0092 of Ansel. 0092 of Ansel disclosing decisions trees that learns over time and can be used to for the classification of the obtained data. The decision trees are basically machine learning algorithms that can be used to make a decision for the classification. One of ordinary skill in the art aware before of the effective filing date of what a neural network is would find the functionality of the decision trees and the machine learning teaching disclosed in paragraph 0092 substantially similar to a neural network.  When the decision trees functionality is applied to the features disclosed in paragraph 0055 (the content is classified by the web server according to the content framework parameters), one of ordinary skill in the art before of the effective filing date aware of what a neural network is would find Ansel’s classification of content using decision trees would be substantially similar to classifying using a neural network.
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated either the concept of having “wherein the one or more classifications are determined by one or more neural 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having the content is classified by the web server according to the content framework parameters as suggested by Ansel into Gershom’s system because both systems relate to creating/generating a website.  The combination would enable Gershom’s system to efficiently and effectively generate a website that conveys desired information to various requesters as Ansel suggested in paragraph [0002].

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
On pages 7-8, in regards to the independent claims, in summary, Applicant argues that Gershom and Ansel, mainly Ansel, does not teach the amended limitation “"automatically generating a webpage based on a set of user content by obtaining the user content and then categorizing the user content based on one or more classifications". However, the Examiner disagrees overall.
	The Examiner respectfully states that based on the amendment, Ansel is no longer used to rejected any of the limitations the independent claims which includes the argued amended limitations. Therefore, Applicant’s arguments regarding Ansel for the 

On page 8, in regards to dependent claim 20, Applicant argues the following: the Office Action fails to cite any prior art that discloses classifications determined by one or more neural networks as claimed. Instead, the Office Action merely concludes that a web server would create the same outcome. While Applicant does not necessarily agree that the outcome would be the same, it is respectfully asserted that the Office Action has failed to establish a prima facie case of obviousness regarding claim 22, since the Office Action has failed to cite any prior art disclosing this feature, but instead merely asserts in a conclusory matter that an outcome would have been the same. Therefore, the Applicant states the rejection should be withdrawn. However, the Examiner disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Ansel does not teach the limitation by merely concluding that Ansel does not teach the limitation. Applicant does not disclose how the claim language of the claim limitation is different from the teachings of Ansel by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how Ansel is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Applicant did not explicitly state how Applicant's invention, other than stating Ansel, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
In other words, Applicant just argues that Ansel does not teach the limitation without explaining how the Examiner’s rationale does not teach the limitation. The Examiner explained that Paragraph [0055], [0059]-[0060], disclose the content is classified by the web server according to the content framework parameters (0055) and explain it would have been obvious to one of ordinary skill in the art before the effective filing date would obtain the same. Applicant provided no explanation why the subject matter of the cited paragraphs of Ansel could not be used to obtain the same result. 
Furthermore, the Examiner respectfully states that the claimed language is broad. The language states “determined by one or more neural networks”; however, failed to define what is considered a neural network and also failed how the neural network is used to determine a classification. The Examiner respectfully states that Applicant’s specification only mentions the term and does not elaborate/define the term or how the neural network is used in the determination. Therefore, the broadest reasonable interpretation is applied. 
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of language of the limitation, the cited art not specifically teaches wherein the one or more classifications are determined by one or more neural networks. However, Ansel, paragraphs [0055], the content is classified by the web server according to the content framework parameters (paragraph [0055]). Furthermore, the Examiner further provides Paragraph 0092 of Ansel. 0092 of Ansel disclosing decisions trees that learns over time and can be used to for the classification of the obtained data. The decision trees are basically machine learning algorithms that can be used to make a decision for the classification. One of ordinary skill in the art before of the effective filing date aware of what a neural network is would find the functionality of the decision trees and the machine learning teaching disclosed in paragraph 0092 substantially similar to a neural network.  When the decision trees functionality is applied to the features disclosed in paragraph 0055 (the content is classified by the web server according to the content framework parameters), one of ordinary skill in the art before of the effective filing date aware of what a neural network is would find Ansel’s classification of content using decision trees would be substantially similar to classifying using a neural network. 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated either the concept of having “wherein the one or more classifications are determined by one or more neural networks” taught by Applicant, or “the content is classified by the web server according to the content framework parameters” taught by Ansel, the outcome result creating/generating a webpage using a user’s content from a social network website would have been the same.
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having the content is classified by the web server according to the content framework 
Therefore, the rejection remains. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177